Title: Lafayette to Thomas Jefferson, 10 December 1817
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                    
                        My dear friend
                        La grange 
              december 10h 1817
                    
                    Your kind Letter may 14h By mr Lyman is the Last I Have Received. I know You Had Rather Ride than Write. But Altho’ I Have Successfully forced myself to Recover the Use of Horse Riding, We Unfortunately are not Within Visiting distance. Let us therefore, now and then, indulge mutual friendship in the only Means of Communication that are Left to us.
                    Politics, as You Justly observe, Have Ever Been our Hobby. oppressed as they are in this European wrong Side of the Atlantic, they are not So desperate as one might mourn them. the 11th July 1789 declaration of Rights, which Has Been then Honour’d With Your Approbation is Still the Creed of An immense majority in france and else where; nor is it possible for Any party or dynasty in this and other Countries to Hope for duration out of the Circle which it Has traced out. Napoleon, an Uncommon man, found means; for Some Years to Escape, Under a Revolutionary Mask and a Heap of Laurels. No Body Now in france Can Stand it So Long: no Court in Europe Could Bet for two Generations of divine Right. the principle of National instead of Special Governments is Working under the Bed of Lies which the Sainte  alliance are Holding over the European World. france, Vainquished, fettered, and wretched as it is, does still Hold the intellectual and patriotic Lead. italy feels indignant to Be no more a Nation. there is in Spain But a Liberal party; but Yet Small as it is, as Well as in portugal, there is to Be found Spirit and Sympathy. You know the Germans. there are Excentricities in their patriotism as Well as in their philosophy. Yet much of it is Boiling in the Northern parts of that Country. England who formerly Shone above all nations, who Still now Enjoys more Liberty and Better Habits than Her Neighbours, is in Her doctrines Behind Some, and Will, in the Course of time Remain More Embarassed With precedents and prejudices than Most of them. old despotism Has But Little to Live in the Civilised World. it Will Be divided Between the British and American doctrines. The Later I Hope Will prevail. in the mean While the Sainte alliance which is a translation for the Words pilnitz and Coblentz is Endeavouring, Under a Very Shallow Veil of Modernatism to keep Back the progress of political Civilisation, and as I took the Opportunity to proclaim it at the Last American 4h of July dinner, the Universal Contest is now decidedly Between the doctrine of Rights and the doctrine of privileges.
                    
                    the political feelings of france Cannot But Be Entangled with Several foreign Considerations among Which I include Government itself Since its Restauration Has Been the Work of foreigners, its maintenance Has Hitherto Been intrusted to foreigners, and its ondulations Have forcibly Wavered from the British influence to that of Russia Which Seems now to predominate. But the whole peasantry of the nation, the inferior Classes of the towns, exp excepting th A few departments, are Unanimous in their attachment to the Revolution, in their Hatred of foreign influence. The disbanded Army Have mingled With the Mass of the people to the Mutual Benefit of all; the Generations from 20 to 40, if You except the Aristocracy of the Saloons and a few Vanitous people in each town, are all Liberal: the Rising Youth will, I Hope, Be Still Better: So that our political destinies are far from Being desperate. public opinion Has its Weight, its Courtiers, and a  power to guard its principal favourites. But the Excesses of the Revolution Have Been So abominable that altho’ the Energies of the people are not inferior to those of 1789, and their Sense of their Rights much more distinct, the existing abuses and designs of privileged tribes find a great auxiliary in the General fear of an other Revolutionary tempest.
                    the New Law of elections, making them, as in England and America, direct, But Confining the Right of Ballot to those who pay three Hundred francs taxes, Has Been Last fall tried for the first time. the prodigious means of influence in Government, the Nomination of presidents By the king, and Several other Circumstances Have Given more indifferent Returns than might Have Been expected. there Has Been in paris a Warm Contest. I Have Had the Honour to Unite  Against me, the two parts of the Roïal family, the ministerials and the Ultra Roïalists, the two Sections of foreign,  Avowed influence. they Have Been all Exerted to a degree which, if it Has Lost my Election, Has Been Upon the whole Beneficial to me. and while Amidst the Entreaties, the Arts, the tricks, the Sacrifices, the threats that Have Been Employ’d (So far as to Say that the foreign powers would think it necessary to keep their Garrisons, and Even to march to paris, my nomination Being Equivalent to the display of the tricolor flag) while Says I You See about three thousand Electors, near one Half of the Richest Citizens, persevere in their determination to Vote for me, You may guess the State of public opinion, the more So as gradually under that mask. You find a progressive Encrease of attachment to the principles and Advantages of the Revolution.
                    Altho’ We Have in the Nation an immense majority the odds are  greatly against us in Both Houses. the pure Royalist party Come much nearer to the party of the ministers, these a Set of men, chiefly of the Bonapartian school who cleverly Enough Have mingled the doctrines of the imperial Cabinet With those of the Royal Ancien Regime. those two Sections Hate Each other, not So much However as they do Hate us. I Have But a Very few political friends Among the peers, Some more in the House of deputés, Enough in Both to put questions, Reveal facts, and publish truths, as the newspapers are in a Great measure allowed to insert, and the printers Authorized to Sell the opinions of the members whose Reclamations in Both Cases Could not Be Neglected. political pamphlets are also Launched out. Some are Seized; authors are fined or Emprisoned. friends Rise Up in their Support. in Late political trials, mostly the offsprings of the Accusers themselves, our Young Lawyers, our juries Have Behaved Remarkably Well. So are We obliged to Work again to Rebuild what, Had it not Been for the Jacobiners, Bonaparte, the foreign powers, and the nobles and princes of this Land, Would Have Been Honestly and firmly Established five and twenty Years ago. But, this time, it is not only a french, it Has Become an European  Business.
                    We are Very Anxious for the fate of Mexico and South America. Your accounts of those Countries which But too well Coincide with Several others, are Very discouraging. But as there is no progress in Civilisation to Be Expected there, unless those Countries are effectually independant, as much at least as the British Colonies Before the War, our Wishes may Safely Be Against Every Attempt from Spain to Subdue the Insurgents. Let us Go farther and Say that if it Has Been the Constant Endeavour of the Governors and Servants of a free Country Like England to obscurate  And shackle the freedom of British America, no Better Will and means Can Be Expected from the Representatives of Spain, Let their power Be Confined to Constitutional Bounds. on the other Hand You See Great Britain intriguing to manage matters So as to Leave to Spanish America as little of freedom, and Get for Herself as much of Commercial Monopoly as She Can obtain it. I don’t know, my dear friend, whether my opinion is a child of those feelings I Had When Commissioners from the Unaknowledged united States Were asking for Support in Europe, But I would not Be Sorry to See the American Government, invested By the follies of Spain, With the Opportunity to take the lead in the affairs of Her independant Colonies. Unless that is the Case or great changes Happen in the European politics the Miseries of those fine Countries Will Be Long protracted. Could you Establish there a Representative System, a free trade, and a free press How many channels of information and improvement should Be oppened at once. I Have Lately Seen a Commissioner from Buenos ayres who Assures me His Commonwealth is more advanced in political knowledge and practice than we are aware of.
                    our friend tracy Has not Recovered His Sight. His Health is tolerably  Good. the Commentary on Montesquieu Has Been printed in Belgium and introduced Here in Small Quantities for Sale. some changes Have Been made to present the author as an American, He persisting, Against my opinion, to keep His ingognito incognito. My Whole family are Well and Beg their  Most Affectionate Respects to You.
                    I Have Not this Very Long while Heard Any thing of My Louïsiana Concerns. the immense Service You Have Rendered me Has paid off my debts and Cleared a fortune otherwise So overwhelmed that there Were No other means of Salvation for it. Sir John Coghill, one of the purchasers is dead. His Brother and Heir is Expected in france. You know that if I do get the 500 Acres near the town, we Are to divide it By Halves, in Lots of ten acres, and as He intended to Lay  Good deal of Money Upon His own Share, my Lots Would Have, without Expense, Acquired a Great Value. a Consideration which  On Account of my numerous family Has much Weight. Nor Was I discouraged By the Report that What Remains, after the three Hundred toises  Cession to the town, is of no actual Value, Because 
it Cannot in time fail to Become Very profitable. But I am affraid those Remains fall Short of the 500 Acres: mr Gallatin is of Opinion I ought to abandon the Whole Rather than to Return the price of the Half, as Agreed Between us, to the Heirs of Sir John Should they insist Upon the alternative. I Receive No Letters from New orleans. Should the Location  Have taken place I ought to Have Heard of it. at all Events, the munificent Grant, Has proved an immense and most Seasonable Relief.
                    
                        Adieu, my dear Excellent friend, Let me Hear from You as often as You don’t find it Very inconvenient. present my Affectionate Respects to mrs Randolph. I Hope all Your Grand children are Well. R Continue to Remember and Love Your old and Most devoted friend
                        Lafayette
                    
                